NUMBER 13-20-00178-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI – EDINBURG


                                   IN RE CYNTHIA MEZA


                          On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria1

        Relator Cynthia Meza filed a petition for writ of mandamus in the above cause on

April 7, 2020. Through this original proceeding, relator seeks to compel the trial court to

transfer the underlying child custody case from Cameron County, Texas, to Hidalgo

County, Texas. See TEX. FAM. CODE ANN. § 155.201(b) (providing for mandatory transfer

of venue); id. § 155.204(b) (governing the procedure for transfer of cases involving

“continuing, exclusive jurisdiction”).


        1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is void or is a clear

abuse of discretion and there is no adequate appellate remedy. In re Nationwide Ins. Co.

of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); see In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of discretion occurs when

a trial court’s ruling is arbitrary and unreasonable or is made without regard for guiding

legal principles or supporting evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d at

712; Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the

adequacy of an appellate remedy by balancing the benefits of mandamus review against

the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding)

(per curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig.

proceeding).

       Mandamus is available to compel the mandatory transfer of venue in a suit

affecting the parent-child relationship because a trial court that improperly refuses its

ministerial duty to transfer has abused its discretion. See Proffer v. Yates, 734 S.W.2d
671, 673 (Tex. 1987) (orig. proceeding); Cassidy v. Fuller, 568 S.W.2d 845, 847 (Tex.

1978) (orig. proceeding); In re Yancey, 550 S.W.3d 671, 674 (Tex. App.—Tyler 2017,

orig. proceeding); In re Thompson, 434 S.W.3d 624, 628 (Tex. App.—Houston [1st Dist.]

2014, orig. proceeding); In re Lawson, 357 S.W.3d 134, 135–36 (Tex. App.—San Antonio

2011, orig. proceeding).. In such cases, remedy by direct appeal is inadequate because

parents and children who have a right to mandatory venue “should not be forced to go



                                             2
through a trial that is for naught” and because “[j]ustice demands a speedy resolution of

child custody and child support issues.” Proffer, 734 S.W.2d at 673; see In re Lawson,
357 S.W.3d at 136; see also TEX. FAM. CODE ANN. § 155.204(h) (providing that an order

transferring or refusing to transfer venue “is not subject to interlocutory appeal”).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by the real party in interest, Juan Pablo Cantu, and the applicable law,

is of the opinion that Meza has not met her burden to obtain mandamus relief.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                                         NORA L. LONGORIA
                                                         Justice

Delivered and filed the
15th day of April, 2020.




                                              3